Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Claims 1-20 are pending.  
Information Disclosure Statement PTO-1449 
	The Information Disclosure Statement submitted by applicant on 08-19-2020 has been considered. Please see attached PTO-1449. 
Objection
	Claims 1, 10 and 19 are objected to for the following informalities: 
	Claim 1, in line 8 recites the words  “to see”. It is suggested to replace the words to different words, such as,  -- to determine--. Appropriate correction required.  Claims 10 and 19 include similar informalities. Appropriate correction is required.
	Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	 Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.	Claim 19 is directed to “A cloud system comprising: a plurality of enforcement nodes…a central authority …a Data Loss Prevention (DLP) service…”. Claims does not recite at least one hardware element within the body of the claim. The limitation of “enforcement nodes” when interpreted broadly could encompass both non-statutory software nodes or statutory hardware nodes. The limitations of  “a central authority” and  “Data Loss Prevention (DLP) service” could be implemented by software. Further, the specification does not limit any of the claimed limitations to only hardware embodiment. As such, claim does not fall within a statuary class as defined under 35 U.S.C. 101.
	Dependent claim 20 does not cure the deficiency of the independent claim and is rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims  1, 5, 9, 10, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Manmohan (US Patent No.8,844,059) in view of Chenard et al. (US Publication No. 2016/0212133).
	As per claim 1, 10 and 19, Manmohan discloses a non-transitory computer-readable storage medium having computer-readable code stored thereon for programming one or more processors to perform steps of: detecting an image in monitored user traffic (column 8, lies 7-16, “displayed file determiner keeps track of the portions of the display that are occupied by each window…displayed file determiner210 map each pixel of the display …to a particular application window”); scanning the image to identify any text and extracting any identified text therein(column 5, lines 27-32, column 8, lines 28-31, “a described content matching DLP policy may define a social security number using a regular expression. [u]sing a described content matching DLP policy, a DLP detection engine determines  whether any information included in scanned data match the keywords and/or regular expression”); responsive to the extracting, scanning the extracted text with a plurality of Data Loss Prevention (DLP) techniques including one or more DLP engines where the extracted text is checked to [trigger the one or more DLP engines], Exact Data Matching (EDM) where the extracted text is matched to see if it matches specific content, and Indexed Data Matching (IDM) where the extracted text is matched to some part of a document from a repository of documents(column 8, lines 28-31,“ using exact data matching, indexed document matching …”); and performing one or more actions based on results of the plurality of DLP techniques (column 8, lines 43-51, when determined that unauthorized user attempts to perform a print screen operation , the DLP detection engine for example notifies the policy violation responder and/ or incident report generator of the policy violation).
	Manmohan does not explicitly disclose but in an analogous art, Chenard, discloses the extracted text is checked to trigger the one or more DLP engines (paragraph [0024], “key word such as ‘medical’ or ‘financial’, or image recognition of specific image content  or content likeness in object image content, may be used to screen data object for sensitive information, and trigger the DLP to be applied”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Manmohan and Chenard. This would have been obvious because one of ordinary skill in the art would have been motivated to provide a more robust, dynamic and flexible data loss prevention method.
	Monmohan also discloses, cloud-based system including a plurality of enforcement nodes connected to one another; a central authority connected to the plurality of enforcement nodes; and a Data Loss Prevention (DLP) service executed between the plurality of enforcement nodes as recited in claim 19 (figure 1, column 3, lines 50-54, column 4, lines 29-32 and 54-59, plurality of DLP agents and endpoint server connected to one another, the DLP agents providing DLP services). 
	As per claims 5 and 14, Manmohan furthermore discloses, wherein the plurality of DLP techniques include a plurality of the DLP engines (column 4, lines 32-37, each DLP agent scans data as it moves through a data loss vector and detects command to perform print screen operations).
	As per claims 9 and 18, Manmohan furthermore discloses, wherein the one or more actions include any of blocking the image in a cloud service (column 9, line 67-column 10 line 4, print screen operation is blocked when  data file contains confidential information) and providing a notification (column 6, lines 3-4, sending a notification).
	
	Claims  2-4, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Manmohan in view of Chenard, in view of Devarajan et al. (US Publication No. 2014/0026179).
	As per claims 2, 11 and 20,  Manmohan in view of Chenard teaches all limitations of the claim  as applied to claims 1, 10 and 19  above. Manmohan in view of Chenard  does not explicitly disclose, wherein the steps further include inline monitoring the user traffic with a cloud service. However, in an analogous art, Devarajan discloses inline monitoring the user traffic with a cloud service (paragraph [0103], “policy enforcement   method 2800  may be implemented through the distributed security system 100, cloud network 500, and the like for pervasively monitoring user Web 2.0 traffic and enforcing policy”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manmohan and Chenard to include inline monitoring the user traffic with a cloud service, as disclosed by Devarajan. This would have been obvious because one of ordinary skill in the art would have been motivated to do so  in order to achieve the predictable result of protecting user communication to cloud services.
	As per claims 3 and 12, Devarajan is further discloses, wherein the detecting the image is in part based on detecting the user traffic is associated with any of social media, electronic mail, and posts on Web sites (paragraph [0080], “social media”). The motivation is similar to the motivation provided in claim 2 and 11.
	As per claims 4 and 13,  Manmohan in view of Chenard teaches all limitations of the claim  as applied to claims 1 and 10 above. Manmohan in view of Chenard  does not explicitly disclose, but in an analogous art, Devarajan discloses wherein the plurality of DLP techniques include at least one DLP engine for detecting embarrassing content based on detecting the user traffic is associated with any of social media, electronic mail, and posts on Web sites (paragraph [0049], “scanned for inappropriate (e.g., Pornographic) content”, which corresponds to content from websites). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manmohan and Chenard to include DLP engine for detecting embarrassing content based on detecting the user traffic is associated with any of social media, electronic mail, and posts on Web sites, as disclosed by Devarajan. This would have been obvious because one of ordinary skill in the art would have been motivated to do so in order to detect and block access to inappropriate web content.

	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Manmohan in view of Chenard , in view of Eyre et al. (US Patent No. 10,305,911).
	As per claims 6 and 15, Manmohan in view of Chenard teaches all limitations of the claim  as applied to claims 5 and 14 above. Manmohan in view of Chenard  does not explicitly disclose, but in an analogous art, Eyre discloses wherein at least one of the plurality of DLP engines includes a predefined dictionary including adult content (column 6, lines, 57-67, blacklist).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manmohan and Chenard to include DLP engines includes a predefined dictionary including adult content, as disclosed by Eyre. This would have been obvious because one of ordinary skill in the art would have been motivated to protect users from  restricted content.

	Claims  7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Manmohan in view of Chenard , in view of Winn et al. (US Publication No. 20130185795).
	As per claims 7 and 16, Manmohan in view of Chenard teaches all limitations of the claim  as applied to claims 5 and 14 above. Manmohan in view of Chenard  does not explicitly disclose, but in an analogous art, Winn discloses  wherein at least one of the plurality of DLP engines includes a predefined dictionary and at least one of the plurality of DLP engines includes a custom dictionary (paragraph [0029], static blacklist (predefined dictionary) 109 and dynamic blacklist (custom dictionary) 110).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manmohan and Chenard to include at least one of the plurality of DLP engines includes a predefined dictionary and at least one of the plurality of DLP engines includes a custom dictionary, as disclosed by Winn. This would have been obvious because one of ordinary skill in the art would have been motivated to do so in order to provide protection for network by  detecting attacker based on a static blacklist and a modified blacklist of attackers.

	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Manmohan in view of Chenard, further in view of Fukushima (US Publication No. 2011/0142344).
	As per claims 8 and 17. Manmohan in view of Chenard teaches all limitations of the claim  as applied to claims 1 and 10  above. Manmohan in view of Chenard  does not explicitly disclose, but in an analogous art, Fukushima discloses, wherein the scanning the image to identify any text and extracting any identified text therein includes detecting some text in the image via Optical Character Recognition; and extracting the some text when the some text is above a threshold amount (paragraph [0065], “a text ‘ABC’ is recognized by OCR processing part 14, the text extracting part 15 compares the text ‘ABC’  with the source sequentially and calculates a degree of matching…[s]ince the highest degree of matching takes place when comparing the text ‘ABC’ with the text ‘ABA’ in the source , the text extracting part 15 extracts the text ‘ABA’ in the source”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manmohan and Chenard to include the scanning the image to identify any text and extracting any identified text therein includes detecting some text in the image via well known Optical Character Recognition; and extracting the some text when the some text is above a threshold amount, as disclosed by Fukushima. This would have been obvious because one of ordinary skill in the art would have been motivated to do so in order to enable a precise and highly accurate process of extracting texts from images displayed at a terminal device.

References Cited, Not Used

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Abi Antoun et al. ( US Publication No. 2018/0218170) discloses, Structured text and pattern matching may be performed for data loss prevention in object-specific image domain. According to some embodiments, a method may include receiving an image, identifying one or more objects in the image based on attributes of the one or more objects, and determining an object type of a first object of the one or more objects by a computing device.
	Hastings (US Patent No. 9,197,628) discloses, a packet originated by a host device is received. The packet is determined to be associated with the upper layer protocol. A command, request or method of the protocol is identified that is specified by or represented by the packet. The packet is scanned for
sensitive information based on defined DLP rules. When the scanning results in a conclusion that sensitive information is contained within the packet, then a defined action is performed.
Conclusion
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437